PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/988,998
Filing Date: 24 May 2018
Appellant(s): OSORIO et al.



__________________
Clifford B Vaterlaus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the rejections under 35 U.S.C. §112(a) of claims 10, 17, 21, 25, and 27 for defining new matter with the limitations “a flat planar member” are improper. However, Appellant does not specifically argue why such rejections were improper nor does Appellant provide evidence that such limitations were supported by the original filed specification. Therefore, the Examiner maintains such rejections under 35 U.S.C. 112(a) of claims 10, 17, 21, 25, and 27 and such rejections are considered proper.
Similarly, Appellant argues that the rejections under 35 U.S.C. §112(b) of claims 2, 3, 10, 16-18, 21, and 25-27 for defining indefinite limitations are also considered improper. However, Appellant does not specifically argue why such rejections were improper nor provide evidence as to why the noted limitations are clear in scope. Therefore, the Examiner maintains such rejections under 35 U.S.C. 112(b) of claims 2, 3, 10, 16-18, 21, and 25-27 and such rejections are considered proper.
Appellant argues that the 35 U.S.C. §103 rejection of claim 25 under Meyer (DE 10 2017219865) in view of Moore et al. (U.S. Publication 2002/0030372) fails to 
The Examiner notes that though claim 25 was rejected using Meyer in view of Moore et al., Appellant does not argue the modification of Meyer in view of Moore et al. to change the shape of the outer perimeter of the barrier of Meyer so as to form an obtuse angle between the front and upper edge straps, as taught in Moore et al. Therefore, such modifications are considered proper


Meyer discloses a stiffener that extends continuously around a perimeter of the stiffener and defines an enclosed opening as defined in claim 25.

In light of the 35 U.S.C. §112(b) rejection of claim 25, the limitations of claim 25 defining “the stiffener extends continuously around a perimeter of the stiffener” is considered to define the stiffener as comprising of a closed perimeter in order to enclose an opening therein. Meyer discloses barrier for a vehicle opening which comprises of a stiffener comprising of a first member formed by the left elements #21 and #22 of figure 4, a second member formed by the right elements #21 and #22 of figure 4, and a base member #29 that together form a continuous perimeter that encloses an opening to allow a user to extend a hand through the opening for grasping the barrier at the location of the stiffener. Therefore, Meyer is considered to meet the stiffener limitations as presently defined in claim 25. 
Appellant’s arguments that stretched edging #29 of Meyer is spaced from the stiffener #9 so that any perimeter formed by the strap #29 and the stiffener #9 is discontinuous is unpersuasive. Appellant argues that “Fig. 4 is incomplete, whereas Fig. 3 provides a more clear representation of the structure since it discloses the same structure without graphically masking out individual components” and figure 4 “does not disclose the structure between the stiffener 9 and the strap 29 or how the stiffener 9 relates to the strap 29, much less a perimeter that extends continuously.” Appeal Brief, pg. 7. Appellant is correct that figure 4 is incomplete, with respect to figure 3, but 
Appellant’s arguments that the line in figure 4 that extends “between the strap 29 and the stiffener 9 as depicted by the bold arrow in the view of Fig. 4” on page 8 of the Appeal Brief are also unpersuasive. If lines extending between separate elements of the 
Appellant’s arguments that “strap 29 is not structurally equivalent and does not function equivalent to the base member 386 of the stiffener 380 of the present disclosure” nor “provide the stiffening characteristics required by claim 9” requiring “the strap to maintain the shape of the enclosed opening so that a user can grasp the barrier” are also considered unpersuasive. The machine translation, which is supported by the hand translation, of Meyer teaches that such a “flexible separating structure 4 is in the present case all-around reinforced,” where element #29 is part of the structure #4 and thus is configured to reinforce the netting and barrier at such a location. The claim limitations do not require, as Appellant suggests, that the stiffener comprise of the same strength and material throughout the entire stiffener but only that the stiffener provide “support to the strap to maintain the shape of the enclosed opening so that the user can grasp the barrier,” where the combination of elements #9 and #29 reinforce such an outer area, such as compared to a barrier that comprises of a netting without such edging, and thus meet such limitations as defined. 


Meyer in view of Moore et al. render obvious a strap formed of fabric and a stiffener formed of plastic as defined in claim 25. 

Meyer discloses the stiffener element #9 can be constructed from metal or plastic, as disclosed in the last paragraph of the first page of the machine translation and supported by the hand translation, and thus Meyer discloses a stiffener element formed of plastic. Furthermore, Official Notice was relied on to support the teaching that fabric is a common material for forming straps of a vehicle barrier and it would have been obvious to have constructed the straps of Meyer to comprise of fabric in order to form the straps as lightweight but strong elements and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 
Appellant’s arguments that the Official Notice statement relied on to teach that fabric is a common material for forming straps was improper are unpersuasive. Appellant does not argue the Official Notice statement nor provide evidence or arguments as to why fabrics are not a common material and commonly known in the art to be used for such a strap. To the contrary, multiple references cited by the Examiner in the PTO-892 forms on file, such as Ament et al. (U.S. Patent 5,695,217) and 
Furthermore, Appellant’s arguments that “the Office Action relies on the strap 29 as the base member of the stiffener” and “the strap 29 is not disclosed to be plastic further supports the position above that the strap 29 is not the stiffener” are also unpersuasive. Appellant appears to provide similar arguments as explained above that the strap #29 of figure 4 is the strap element #29 as depicted in figure 3 and thus would comprise of fabric as modified in the rejection; however, figure 4 instead shows the structural elements of the corner reinforcement when the straps are removed from the illustration. Therefore, the strap, outer covering of element #29 can comprise of a fabric material, but the material that extends within the strap material, as depicted in figure 4, can comprise of whatever reinforcing material needed to provide structural support in such an area. Furthermore, even if the strap element #29 of figure 4 is constructed from a fabric material, the claims do not require that the stiffener only be formed from a plastic material. Even though the material of such a structural element #29 as depicted in figure 4 is not specifically disclosed, since element #9 of the stiffener of Meyer is disclosed as comprising of plastic, such a stiffener is thus considered to meet such limitations defining the stiffener as being “formed of plastic.” 
Since the Examiner properly took Official Notice to provide support for the teaching that fabric is a common material used to form the straps of a vehicle barrier, it would have thus been obvious to have constructed the straps of Meyer out of a fabric 

Meyer in view of Moore et al. render obvious a stiffener comprising of first and second members that extend beyond the base member and terminate in rounded free ends as defined in claim 25.

As depicted in figure 4 of Meyer, the first and second members of the stiffener comprise of ends #22 that extend past the base member #29 to form free ends. Though Meyer does not specifically disclose the ends of the first and second members of the stiffener are rounded, the Examiner took Official Notice that rounded ends are used in the art in order to prevent snagging or damage to the material an element is inserted/slid within and it would have been obvious to have rounded the ends of the stiffener first and second members of Meyer for protection and safety purposes and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed stiffener ends was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, Meyer is considered to render such stiffener rounded ends obvious.
Appellant’s arguments that “the Office Action incorrectly relies on the Official Notice without any specific teaching or motivation to provide the rounded end of the stiffener at the specific location and configuration of the stiffener as claimed” are considered unpersuasive. Appellant does not point out nor provide evidence as to why the noticed fact of rounded ends is not a common construction method used in the art 
Furthermore, Appellant does not argue the second rejection motivation to modify such ends of the stiffener to be rounded. Appellant does not provide support that the shape of such rounded ends is critical to the design nor does the present specification even reference such rounded ends or the function of such ends. The only disclosure of such rounded ends is in the visual representation provided within figure 13 of the present application. Thus, such an end shape for the extended portion of the stiffener is considered a matter of choice which one of ordinary skill in the art would have found obvious due to the absence of criticality or significance of such a shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, modifying the extension portions of the first and second members of Meyer to comprise of rounded ends would have been an obvious design choice in view of In re Dailey.

Since it would have been obvious to have modified the extension portions of the stiffener of Meyer so as to comprise of rounded ends to provide protection to the strap portions that are to surround the stiffener element, Meyer is considered to properly render the claimed invention of claim 25 obvious.



Respectfully submitted,
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                             

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        
                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.